PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/818,290
Filing Date: 20 Nov 2017
Appellant(s): AIRSONNET AB



__________________
Vincent K. Shier
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/12/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/19/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 10-12 and 14 are rejected under 35 U.S.C. 103(a) as obvious over Kristensson (6,702,662) (“Kristensson ‘662”) in view of Kristensson (2009/0247065) (“Kristensson ‘065”), Tuft (Tuft, L. “Importance of Inhalant Allergens in Atopic Dermatitis”. Journal of Investigative Dermatology, 12:4 (1949), pp 212-219) and Chapman et al (Chapman, M. et al. “Quantitative assessments of IgG and IgE antibodies to inhalant allergens in patients with atopic dermatitis”.  Journal of Clinical Immunology, 72:1 (1983), pp 27-33). 
Regarding claim 10, Kristensson ‘662 discloses in fig 2 an air treatment device (1) with the structure for performing the claimed method steps, the method includes causing the avoidance of inhalation of contaminants including indoor aero allergens derived from in-mixing of ambient air by causing a filtered temperature controlled laminar air flow to reach the patient’s breathing zone and block such contaminants from being inhaled (forming a zone of clean air RZ to a breathing area of a person without thereby substantially co-injecting impure air from the surroundings) (Kristensson ‘662, col 2, ln 12-99), comprising the steps of: including generating with an air blower (12) (fan device) (col 1, ln 50-55) a zone of descending air in the form of temperature controlled laminar air to descend downwardly into a personal breathing air zone (A) (device (1) is provided with a cooling device (13) to create cool air KL in a laminar flow (without creating turbulence) (col 2, ln 12-19), placing a patient in the zone of descending air with his/her breathing zone in the path of the downwardly descending filtered temperature controlled laminar air flow (patient (18) is placed under device, and clean air RZ defines a breathing zone (A) of a patient (18) (col 2, ln 27-31), in which position body convection currents carry contaminants to the patient's breathing zone (a patient’s body heat would cause air to rise, and because a patient in a supine position as shown in fig 2, body convection currents would enter a patient’s breathing zone), causing the downward descending temperature controlled laminar air to have a density which results in displacement of the contaminants, away from the patient's breathing zone without exposing the patient to an unpleasant draft (cooled air (KL) sinks slowly for generating a zone of clean air (RZ) without generating turbulence) (col 2, ln 12-19), and causing such downward descent by establishing a temperature of the temperature controlled laminar air which is cooler than the ambient air surrounding the personal breathing air zone (col 3, ln 17-23).
Kristensson ‘662 does not disclose that the temperature of the temperature controlled laminar air is 0.5 degrees C to less than 1 degree C lower than the ambient air surrounding the personal breathing air zone.
However, Kristensson ‘065, teaches the use of a device to provide a temperature controlled filtered airflow to provide a zone of clean air wherein the air is cooled to a temperature slightly lower, 0.3 to 3°C cooler than the ambient temperature (para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.5 to less than 1°C cooler than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user (Kristensson ‘065, para [0032]), it would be expected that the claimed range would also provide the benefit of providing a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user.  
The now-modified Kristensson ‘662’s method does not disclose the treatment administered during situations of or corresponding to sleep for a period of at least six hours.
However, Kristensson ‘065, teaches the use of a device to provide a temperature controlled filtered airflow to provide a zone of clean air to a patient during a period corresponding to sleep for at least six hours (para [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the use of Kristensson ‘662's laminar airflow by administering the airflow to a patient during sleep for at least six hours in order to provide clean air to the user while the user is stationary for an extended period of time (Kristensson ‘065, para [0033]).
The now-modified Kristensson ‘662’s method does not disclose that the method is for reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin in a patient in need thereof, and that placing a patient in need of a reduction or elimination of the symptoms of cutaneous atopic eczema in the zone of descending air, and of causing the downwardly descending filtered temperature controlled laminar air flow to brings about a reduction or elimination of the symptoms of cutaneous atopic eczema by causing the avoidance of inhalation of contaminants by blocking such contaminants from being inhaled.
However, Tuft teaches a mechanism of action for causing atopic dermatitis wherein inhalant allergens are readily absorbed into the blood from the nasal mucosa, and in patients with atopic dermatitis, is followed by aggravation of the skin condition (page 213, second full paragraph), and wherein allergens such as house dust are suggested as an etiological agent in atopic dermatitis (page 214, first full paragraph), and wherein it is was concluded in observing a 16 year old patient, that since lesions involve flexures in most patients and are usually covered, it appears unlikely that dust was acting directly on skin, but rather it operates by inhalation (page 215, second full paragraph), and concluding that if one can remove the allergic basis for initial scratching, there will be a definite lessening of the scratch habit and as a consequence the emotional condition of the patient will be improved (page 218, second full paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kristensson ‘662 by using the filtered air for reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin in a patient in need thereof, to treat atopic dermatitis by causing the avoidance of inhalation of contaminants such as house dust, silk protein, or pollen and including indoor aeroallergens and blocking such contaminants which are known to cause aggravation of a skin condition (Tuft, page 213, second full paragraph) from being inhaled by a patient as taught by Tuft to remove the allergic basis of reason for initial scratching to provide a lessening of the scratch to improve the condition of atopic eczema (Tuft, page 218, second full paragraph). 
The now-modified modified Kristensson 662’s reference does not disclose that the patient does not have a comorbid airway disease.
However, Chapman discloses a method for investigating the role of elevated IgE levels for patients with atopic dermatitis and asthma, wherein 38 adult patients with atopic dermatitis were tested, with 21 patients having asthma and 11 patients not having asthma (page 28, “Materials and Methods: Patients”), and measurements of IgG and IgE were measured using an antigen binding assay (page 28, “Methods and Materials: Measurement of allergen-specific antibodies”), and where it was found that levels of IgE antibody (BA) in patients with atopic dermatitis were elevated, but the group of patients who had never had asthma had equally high levels of total IgE and specific IgE ab to antigen P1 (page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kristensson ‘662 by providing a patient who does not have a comorbid airway disease such as asthma as taught by Chapman, as it has been shown that in patients who have atopic dermatitis but do not have asthma, there is no difference in IgE levels when exposed to an allergen (Chapman, page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1), and therefore performing the method of Kristensson ‘662 on a patient with atopic dermatitis and without asthma would be effective because it method would remove allergens that are a potential cause of skin lesions (Chapman, page 32, “Discussion”, fifth paragraph).  
Regarding claim 11, the modified Kristensson ‘662's reference discloses the air in the clean zone is cooled to 0.3 to 3°C cooler than the ambient temperature (Kristensson ‘065, para [0032]).
Kristensson ‘662 does not specifically disclose that the temperature of the temperature controlled laminar air is 0.6 degrees C to 0.8 degrees C cooler than the ambient air.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.6 degrees C to 0.8 degrees C than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user (Kristensson ‘065, para [0032]), it would be expected that the claimed range would also provide the benefit of providing a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user.  
Regarding claim 12, the modified Kristensson ‘662's reference discloses the air in the clean zone is cooled to 0.3 to 3°C cooler than the ambient temperature (Kristensson ‘065, para [0032]).
Kristensson ‘662 does not specifically disclose that the temperature of the temperature controlled laminar air is 0.5 degrees C to less than 1 degree C cooler than the ambient air.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.5 degrees C to less than 1 degree C than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user (Kristensson ‘065, para [0032]), it would be expected that the claimed range would also provide the benefit of providing a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user.  
Regarding claim 14, Kristensson ‘662 discloses in fig 2 an air treatment device (1) with the structure for performing the claimed method steps, the method includes causing the avoidance of inhalation of contaminants including indoor aero allergens derived from in-mixing of ambient air by causing a filtered temperature controlled laminar air flow to reach the patient’s breathing zone and block such contaminants from being inhaled (forming a zone of clean air RZ to a breathing area of a person without thereby substantially co-injecting impure air from the surroundings) (Kristensson ‘662, col 2, ln 12-99), comprising the steps of: including generating with an air blower (12) (fan device) (col 1, ln 50-55) a zone of descending air in the form of temperature controlled laminar air to descend downwardly into a personal breathing air zone (A) (device (1) is provided with a cooling device (13) to create cool air KL in a laminar flow (without creating turbulence) (col 2, ln 12-19), placing a patient in the zone of descending air with his/her breathing zone in the path of the downwardly descending filtered temperature controlled laminar air flow (patient (18) is placed under device, and clean air RZ defines a breathing zone (A) of a patient (18) (col 2, ln 27-31), in which position body convection currents carry contaminants to the patient's breathing zone (a patient’s body heat would cause air to rise, and because a patient in a supine position as shown in fig 2, body convection currents would enter a patient’s breathing zone), causing the downward descending temperature controlled laminar air to have a density which results in displacement of the contaminants, away from the patient's breathing zone without exposing the patient to an unpleasant draft (cooled air (KL) sinks slowly for generating a zone of clean air (RZ) without generating turbulence) (col 2, ln 12-19), and causing such downward descent by establishing a temperature of the temperature controlled laminar air which is cooler than the ambient air surrounding the personal breathing air zone (col 3, ln 17-23).
Kristensson ‘662 does not disclose that the temperature of the temperature controlled laminar air is 0.5 degrees C to less than 1 degree C lower than the ambient air surrounding the personal breathing air zone.
However, Kristensson ‘065, teaches the use of a device to provide a temperature controlled filtered airflow to provide a zone of clean air wherein the air is cooled to a temperature slightly lower, 0.3 to 3°C cooler than the ambient temperature (para [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kristensson ‘662's temperature control device to provide a laminar airflow such that the temperature of the air delivered into the treated air zone is 0.5 to less than 1°C cooler than the ambient air surrounding the treated air zone as taught by Kristensson ‘065, as the disclosed range of Kristensson ‘065 overlap with the claimed invention, and because the range disclosed in Kristensson ‘065 provides a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user (Kristensson ‘065, para [0032]), it would be expected that the claimed range would also provide the benefit of providing a zone of clean air with minimal ambient in-mixing and avoiding unpleasant drafts across the face of the user.  
The now-modified Kristensson ‘662’s method does not disclose the treatment administered during situations of or corresponding to sleep for a period of at least six hours.
However, Kristensson ‘065, teaches the use of a device to provide a temperature controlled filtered airflow to provide a zone of clean air to a patient during a period corresponding to sleep for at least six hours (para [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the use of Kristensson ‘662's laminar airflow by administering the airflow to a patient during sleep for at least six hours in order to provide clean air to the user while the user is stationary for an extended period of time (Kristensson ‘065, para [0033]).
The now-modified Kristensson ‘662’s method does not disclose that the method is for reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin in a patient in need thereof, and that placing a patient in need of a reduction or elimination of the symptoms of cutaneous atopic eczema in the zone of descending air, and of causing the downwardly descending filtered temperature controlled laminar air flow to brings about a reduction or elimination of the symptoms of cutaneous atopic eczema by causing the avoidance of inhalation of contaminants by blocking such contaminants from being inhaled.
However, Tuft teaches a mechanism of action for causing atopic dermatitis wherein inhalant allergens are readily absorbed into the blood from the nasal mucosa, and in patients with atopic dermatitis, is followed by aggravation of the skin condition (page 213, second full paragraph), and wherein allergens such as house dust are suggested as an etiological agent in atopic dermatitis (page 214, first full paragraph), and wherein it is was concluded in observing a 16 year old patient, that since lesions involve flexures in most patients and are usually covered, it appears unlikely that dust was acting directly on skin, but rather it operates by inhalation (page 215, second full paragraph), and concluding that if one can remove the allergic basis for initial scratching, there will be a definite lessening of the scratch habit and as a consequence the emotional condition of the patient will be improved (page 218, second full paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kristensson ‘662 by using the filtered air for reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin in a patient in need thereof, to treat atopic dermatitis by causing the avoidance of inhalation of contaminants such as house dust, silk protein, or pollen and including indoor aeroallergens and blocking such contaminants which are known to cause aggravation of a skin condition (Tuft, page 213, second full paragraph) from being inhaled by a patient as taught by Tuft to remove the allergic basis of reason for initial scratching to provide a lessening of the scratch to improve the condition of atopic eczema (Tuft, page 218, second full paragraph). 
The now-modified modified Kristensson 662’s reference does not disclose that the patient does not have asthma.
However, Chapman discloses a method for investigating the role of elevated IgE levels for patients with atopic dermatitis and asthma, wherein 38 adult patients with atopic dermatitis were tested, with 21 patients having asthma and 11 patients not having asthma (page 28, “Materials and Methods: Patients”), and measurements of IgG and IgE were measured using an antigen binding assay (page 28, “Methods and Materials: Measurement of allergen-specific antibodies”), and where it was found that levels of IgE antibody (BA) in patients with atopic dermatitis were elevated, but the group of patients who had never had asthma had equally high levels of total IgE and specific IgE ab to antigen P1 (page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kristensson ‘662 by providing a patient who does not have a comorbid airway disease such as asthma as taught by Chapman, as it has been shown that in patients who have atopic dermatitis but do not have asthma, there is no difference in IgE levels when exposed to an allergen (Chapman, page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1), and therefore performing the method of Kristensson ‘662 on a patient with atopic dermatitis and without asthma would be effective because it method would remove allergens that are a potential cause of skin lesions (Chapman, page 32, “Discussion”, fifth paragraph).  

NEW GROUNDS OF REJECTION
No new grounds of rejection are presented for review on appeal.

WITHDRAWN REJECTIONS
No rejections have been withdrawn for review on appeal.

(2) Response to Argument
A.	The rejection of claims 10-12 and 14 are rejected under 35 U.S.C. §103 as being obvious over Kristensson ‘662 in view of Kristensson ‘065, Tuft, and Chapman is improper and should be reversed.


Appellant argues on page 5, first full paragraph-page 8, first paragraph, that Kristensson ‘662’s disclosure is related to “a method and device for improving microvascular function in human and animals” and Kristensson ‘065’s disclosure is related to improving microvascular function, particularly when the subject is at cardiovascular risk, and therefore neither reference teach or suggest eliminating the symptoms of cutaneous atopic eczema on a patient’s skin, that the patient has cutaneous atopic eczema, and/or the patient does not have a comorbid airway disease.  However, as discussed in the rejection above, because Tuft discloses a mechanism of action for causing atopic dermatitis1 wherein inhalant allergens are readily absorbed into the blood from the nasal mucosa, and in patients with atopic dermatitis, is followed by aggravation of the skin condition (page 213, second full paragraph), by inhalation (page 215, second full paragraph), and concluding that if one can remove the allergic basis for initial scratching, there will be a definite lessening of the scratch habit and as a consequence the emotional condition of the patient will be improved (page 218, second full paragraph).  Chapman further discloses a relationship between elevated IgG and IgE levels, which are an indication of atopic dermatitis (Chapman, page 27, first full paragraph), wherein it was found that levels of IgE antibody in patients with atopic dermatitis were elevated, and the group of patients who had never had asthma had equally high levels of total IgE and specific IgE ab to antigen P1 (page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1).  Therefore, although neither Kristensson ‘665 or Kristensson ‘065 disclose a method for treating symptoms of cutaneous atopic eczema on a patient’s skin, that the patient has cutaneous atopic eczema, and/or the patient does not have a comorbid airway disease, because Tuft and Chapman disclose the recited limitations, the rejection is maintained.
Appellant argues on page 8, first full paragraph-page 11, first full paragraph of Appellant’s arguments, that Werfel represents the state of the art of the invention at the time the invention was made (pre-AIA ).  However, Werfel is dated 2015, while Applicant’s application claims priority to PCT/EP2012/056222, dated 4/4/2012.  Werfel does not necessarily represent the state of the art at the time the invention was made, as new data or scientific discovery may have occurred between the time appellant’s invention was made and when Werfel was published so that a person of ordinary skill would have different opinions on the mechanism of the role of inhalant allergies on atopic dermatitis as that described in Werfel due to intervening advances in the art.  However, for the purposes of this appeal, examiner concedes that Werfel may represent the state of the art at the time the invention was made.
Appellant argues on page 11, second full paragraph-page 12, second full paragraph, that Werfel’s review of Tuft and the data presented in Werfel would lead one of ordinary skill in the art to conclude that atopic dermatitis patients with comorbid asthma experience a fast reaction with inhalant allergens, while atopic dermatitis patients without comorbid asthma have a delayed reaction, and therefore, one of ordinary skill in the art would not treat patients without comorbid asthma in the same way because the Werfel’s data shows that patients without comorbid asthma did not experience a fast reaction with inhalant allergens.  However, Werfel discloses that verum group of six patients, two had asthma (Demographic and baseline characteristics, second column, second full paragraph, page 98), and therefore it appears that the other four patients do not have comorbid asthma.  Because one patient with comorbid asthma dropped out of the study due to a severe flareup of eczema (Number of subjects and analysis population, first column, fifth full paragraph), the analysis of the remaining five patients in the verum group include the four patients who do not have comorbid asthma.  In the analysis of the other five patients in the verum group, the increase in itch intensity was higher than in the placebo group (Results: Results on itch intensity, page 99, first column, first full paragraph), and that in the verum group, the difference in SCORAD scores on postchallenge day 5 is significantly higher than in the placebo group (Results: Secondary analysis, Change in objective SCORAD score between prechallenge and postchallenge days, page 99, first column, second full paragraph).  Therefore, although Werfel discloses that one patient identified with having asthma had a much more rapid exacerbation of atopic dermatitis after the first day of allergen challenge, Werfel also discloses that the other patients in the verum group had in increase in objective SCORAD score and an increase in itch intensity, indicating that exposure to aeroallergens can exacerbate atopic dermatitis in patients without a history of asthma.  Werfel provides evidence that removing allergens would be effective for treating atopic dermatitis in patients without comorbid asthma, since Werfel’s data shows that for patients in the verum cohort (four of whom do not have comorbid asthma), exposing the verum patients to said allergens resulted in a significantly higher increase of itch intensity between before the challenge and at multiple time points on both challenge days (Results: Results on itch intensity, page 99, first column, first full paragraph).  Therefore, performing the method of modified Kristensson ‘662 to treat atopic dermatis in patients without comorbid asthma would not provide an unexpected result, because Werfel demonstrates that exposure of said allergens resulted in a significantly higher increase of itch intensity in patients without comorbid asthma.  Therefore, the rejection is maintained.
Appellant argues on page 12, third full paragraph-page 13, first paragraph of appellant’s remarks, that Chapman states in the last paragraph of the Discussion on page 32 that the presence of IgE antibodies in atopic dermatitis patients without asthma does not appear to be related to inhalant allergies, and it is not at all clear that IgE (or IgG) antibodies can mediate eczematous skin legions.  The last paragraph of the Discussion on page 32 of Chapman cited by appellant is reproduced in its entirety below:
In conclusion, our present results confirm that many patients with atopic dermatitis have lgE ab to an important house dust allergen. In many of these cases the presence of lgE antibodies does not appear to be related to the patients’ inhalant allergies. These IgE antibodies are part of an immune response that includes IgG ab and there seems no reason to regard such responses as nonspecific. Although it is not at all clear that lgE (or lgG) antibodies can mediate eczematous skin lesions, it seems that these patients also have some form of cellular immunity to the same allergen. Thus positive skin tests and serum IgE ab should be regarded as markers for a complex form of hypersensitivity. In patients who have IgE ab and are exposed to the relevant allergens, we believe that the allergens should be considered as a potential cause of their skin lesions. (emphasis added).

The cited paragraph does not discuss the role of comorbid asthma on the presence of IgE and/or incidence of atopic dermatitis.  Chapman discloses serum IgE ab should be regarded as a marker for a complex form of hypersensitivity, and that the allergens should be considered as a potential cause of skin lesions in patients who have IgE ab in the cited portion of the last paragraph of the Discussion, above.  Chapman discloses that serum IgE ab is elevated for patients with atopic dermatitis and without asthma (page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1).  Therefore, because Chapman discloses that patients with atopic dermatitis and without asthma have increased IgE ab, that IgE ab should be regarded as a marker for a complex form of hypersensitivity, and that the allergens should be considered as a potential cause of skin lesions in patients who have IgE ab, it would have been obvious to treat a patient with atopic dermatitis and without comorbid asthma by providing filtered air to a breathing zone causing the avoidance of inhalation of contaminants, as patients with atopic dermatitis and no cormorbid asthma have elevated IgE levels, which is a marker for hypersensitivity, and the claimed method would remove allergens which is a potential cause of skin legions. Therefore, the rejection is maintained.  
Appellant argues on page 13, second full paragraph-page 14, first paragraph of appellant’s remarks, that the statement from Dr. Tupker in Exhibit B of the Svensson declaration provide evidence that it is highly surprising that preventing ambient air and body currents from reaching a patient’s breathing zone, and thereby causing the avoidance of inhaled allergens, would in such patients have an effect on symptoms of atopic dermatitis.  Tupker’s statement, in its entirety, state, “All patients who experienced an exacerbation of dermatitis had a history.  Thus, in my opinion it is unlikely that the respiration route may be relevant in atopic dermatitis patients without a history of asthma.”  However, it is unclear as to the basis for his opinion as to why it is unlikely that the respiratory route may be relevant in atopic dermatitis patients without a history of asthma, as no reasoning for his opinion has been articulated.  The Tupker reference discloses in the discussion several theories as to the pathophysiologic mechanism of the development of dermatitis after bronchial provocation, such as the skin allergen interaction theory, the bronchial allergen interaction theory, or the neuro-immune theory (Tupker, pages 1069-1070, “Discussion”).  However, there is no discussion in each of the theories as to why patients with asthma would be affected differently when inhaling allergens to induce atopic dermatitis, and it appears that a patient without asthma would be equally affected by the pathophysiologic mechanisms disclosed in Tupker as a patient with asthma.  Furthermore, because Chapman discloses exposure to an allergen is equally effective to increase IgE levels in patients with or without asthma, it would be expected that removing allergens from the environment of a person without asthma would be equally effective at reducing the symptoms of atopic dermatitis (by removing contaminants that raise IgE levels) as a person having asthma.  Therefore, the rejection is maintained.
Appellant argues on page 14, first full paragraph of appellant’s remarks, that the requisite reasonable expectation of success and even a desirability of modification are lacking.  However, Tuft teaches the benefit of removing inhalant allergens from a patient’s breathing zone, as contaminants such as house dust, silk protein, or pollen and including indoor aeroallergens and blocking such contaminants are known to cause aggravation of a skin condition (Tuft, page 213, second full paragraph), and avoiding inhalation of such contaminants remove the allergic basis of reason for initial scratching to provide a lessening of the scratch to improve the condition of atopic eczema (Tuft, page 218, second full paragraph).  Chapman teaches that patients without comorbid asthma and atopic dermatitis have elevated IgE ab, and in patients with elevated ab, exposure to said allergens are a potential cause of skin lesions (Chapman, page 32, “Discussion”, fifth paragraph), and therefore removing allergens from a patient with atopic dermatitis and without comorbid asthma would be effective to remove a potential cause of skin lesions.  Therefore, Tuft and Chapman disclose a reasonable expectation of success, as Tuft and Chapman’s disclosure disclose that removal of inhalant allergens are effective in treating patients with atopic dermatitis and without comorbid asthma.  Therefore, the rejection is maintained.
Appellant argues on page 14, second and third paragraphs of appellant’s disclosure, that the age of the references underscore the deficiencies in the Kristensson references and the lack of reasonable expectation of success at the time of the present invention.  In response to appellant’s argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  Werfel, cited by appellant as being indicative of the state of the art at the time the invention was made, discloses in the Discussion, page 101, first column, fourth full paragraph, that “only few data are available that focus in more depth on the relevance of inhalant allergens for atopic dermatitis.”  Given the paucity of research (as identified in Werfel) that investigates the relevance of inhalant allergens in atopic dermatitis, one of ordinary skill in the art would be motivated to look at any and all references that that investigates the relevance of inhalant allergens in atopic dermatitis.  Werfel does not disclose that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references, but indeed appears to present evidence that avoidance of respiratory allergens would provide a beneficial effect on atopic dermatitis symptoms in patients without asthma, as Werfel discloses the patients in the verum cohort, which includes four patients without asthma, had significantly higher itch intensity and objective SCORAD scores than patients in the placebo group.  Therefore, the age of the Tuft and Chapman reference does not provide evidence of a lack of reasonable expectation of success at the time of the invention because there is no showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references, and that appellant’s asserted reference showing the state of the art provides evidence that avoidance of respiratory allergens would have an effect on atopic dermatitis symptoms in patients without asthma.  Therefore, the rejection is maintained.
Appellant argues on page 15, first full paragraph of appellant’s remarks, that reliance on Werfel’s teaching for motivation to combine is improper because it is a post-filing date reference.  Examiner is not relying on Werfel to provide a motivation to combine, as the rejection of claims 10-12 and 14 do not rely on the Werfel reference (see rejection of claims 10-12 and 14 on pages 2-13 of Examiner’s Answer, above, and pages 3-14 of the Final Rejection dated 1/19/2022).  Appellant presented the Werfel reference in appellant’s response date 11/02/2021 as being relevant to whether Tuft and Chapman disclose a reasonable expectation of success (See pages 9-10 of appellant’s remarks dated 11/02/2021).  Appellant argues that Werfel discloses the state of the art at the time the invention was made (Appeal brief dated 5/12/2022, pages 10-12); and in particular, that atopic dermatitis patients without comorbid asthma have a delayed reaction (flare- up) from aeroallergens via skin exposure and that atopic dermatitis patients with comorbid asthma experience a fast reaction from inhalant allergens (Appeal brief dated 5/12/2022, page 11, second full paragraph).  Examiner is responding to appellant’s assertion that Werfel provides evidence that it would not have been obvious to treat patients without comorbid asthma because one of the comorbid asthma had a fast reaction.  Examiner cited Werfel in Examiner’s Response to Arguments in the Office Action dated 1/19/2022, that because Werfel discloses that exposure of said allergens resulted in a significantly higher increase of itch intensity in patients without comorbid asthma, which, (if accepted as the state of the art at the time the invention was made) would provide evidence Werfel does not lead one of ordinary skill in the art to conclude that the proposed combination has a lack of reasonable expectation of success (as Werfel shows that exposure to allergens causes skin lesions in patients without comorbid asthma).  Therefore, the rejection is maintained.
Appellant argues on page 15, second and third full paragraphs of appellant’s remarks, that there is nothing in the cited art to suggest that the claimed method would be successful in reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin in a patient in need thereof, wherein said subject does not have comorbid airway disease, such as asthma.  However, Tuft teaches a mechanism of action for causing atopic dermatitis wherein inhalant allergens are readily absorbed into the blood from the nasal mucosa, and in patients with atopic dermatitis, is followed by aggravation of the skin condition (page 213, second full paragraph), and therefore, concluding that if one can remove the allergic basis for initial scratching (by removing the inhalant allergens from a patient’s environment), there will be a definite lessening of the scratch habit and as a consequence the emotional condition of the patient will be improved (page 218, second full paragraph).  Chapman teaches a method for investigating the role of elevated IgE levels for patients with atopic dermatitis and asthma, by testing 38 adult patients with atopic dermatitis with 21 patients having asthma and 11 patients not having asthma (page 28, “Materials and Methods: Patients”), and where it was found that levels of IgE antibody (BA) in patients with atopic dermatitis were elevated, but the group of patients who had never had asthma had equally high levels of total IgE and specific IgE ab to antigen P1 (page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1) and in patients who have atopic dermatitis but do not have asthma, there is no difference in IgE levels when exposed to an allergen (Chapman, page 28, “Results: IgE and IgG antibodies to inhalant allergens; page 29, table 1), and therefore removing allergens from the environment of a patient with atopic dermatitis and without asthma would remove a source of allergens that are a potential cause of skin lesions (Chapman, page 32, “Discussion”, fifth paragraph).  Therefore, because Tuft discloses that inhaled allergens can worsen the symptoms of atopic dermatitis, therefore removing inhaled allergens from a patient’s environment to prevent the allergens from being inhaled can reduce the symptoms of atopic dermatitis, and because Chapman teaches removal of allergens would be effective for a patient without asthma (as a patient with atopic dermatitis and no asthma had the same elevated IgE levels as a patient with atopic dermatitis and asthma), it would have been obvious to the skilled artisan, upon seeing the disclosures of Tuft, to provide a patient in need thereof to treat atopic dermatitis by causing the avoidance of inhalation of contaminants such as house dust, silk protein, or pollen and including indoor aeroallergens and blocking such contaminants which are known to cause aggravation of a skin condition (Tuft, page 213, second full paragraph) from being inhaled by a patient as taught by Tuft to remove the allergic basis of reason for initial scratching to provide a lessening of the scratch to improve the condition of atopic eczema (Tuft, page 218, second full paragraph).  Therefore, the rejection is maintained.
Appellant argues on page 15, fourth full paragraph-page 16, third full paragraph of Applicant’s remarks, that Example 3 and figures 8-10 of the present application show that patients suffering from severe aeroallergen-induced atopic dermatitis, but not having a comorbid airway disease, had a TLA treatment according to the present invention and showed good improvement in treating atopic dermatitis.  However, the discussion of Example 3 in Applicant’s specification on page 20, line 30-page 31, line 24 does not explicitly disclose that the patients in Example 3 do not have a comorbid respiratory disease, such as asthma.  Specification, page 20, lines 30-34 disclose, “eight children, aged 5 — 16, suffering from severe aeroallergen-induced atopic dermatitis had TLA treatment according to the present invention (cf. example 1) added to their medical treatment for at least 3 months (in certain cases up to four years). Patients were subjected to TLA treatment using a TLA device.”  Because there is no disclosure that the patients in Example do not have a comorbid airway disease, Example 3 is not persuasive to disclose the unexpected result in reducing or eliminating the symptoms of cutaneous atopic eczema on a patient’s skin, wherein the patient does not have a comorbid airway disease.  Furthermore, as discussed above, because Chapman discloses that patients with atopic dermatitis have elevated IgE levels for patients both with or without asthma, the treating of patients with atopic dermatitis by avoiding inhalation of allergens for patients without comorbid asthma would not provide an unexpected result.  Therefore, the rejection is maintained.
Appellant argues on page 16, fourth full paragraph-page 17, first paragraph of Appellant’s remarks, that it is facially apparent and implicit in this case that the patients in Example 3 do not have comorbid asthma, as Examples 2 and 4 disclose that the patients have asthma, and therefore, by implication, the patients in Example 3 clearly do not have asthma.  However, it is not apparent that the patients in Example 2 do not have a comorbid disease.  It may be that asthma was not used as an exclusion criterion or that the patients were not tested for asthma or another comorbid airway disease prior to performing the study.  Furthermore, as discussed above, because Chapman discloses that patients with atopic dermatitis have elevated IgE levels for patients both with or without asthma, the treating of patients with atopic dermatitis by avoiding inhalation of allergens for patients without comorbid asthma would not provide an unexpected result.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785       

/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Atopic Dermatitis (AD) is a form of eczema, and in appellant’s disclosure, the prior art references, and the foregoing discussion, the terms atopic dermatitis, AD, and eczema are used interchangeably.  For example, see Tuft, page 211, first paragraph, first sentence, disclosing that atopic dermatitis is also designated as allergic eczema or neurodermatitis.